Case 6:20-cv-00988-ADA Document 8-28 Filed 11/02/20 Page 1 of 12




            Exhibit 24
                          Case 6:20-cv-00988-ADA Document 8-28 Filed 11/02/20 Page 2 of 12




OnePlus Smartphones with Panorama Mode
(Includes smartphones models: 3T, 5, 5T, 6, 6T, 7, 7T, 7 Pro, 7T Pro)

Infringement of the ‘268 patent
Claim 1                             Evidence
1. A method performed by a          The OnePlus Smartphone performs a method by a computing device for combining images. The
computing device for combining      computing device has a processor, a memory, an image sensor, and a housing containing the
images, the computing device        processor, the memory, and the image sensor.
having a processor, a memory, an
image sensor, and a housing         For example, the Smartphone has a processor, a memory and an image sensor. [5] – [16]
containing the processor, the       In the Panorama Mode, the Smartphone combines multiple image frames to create a panoramic
memory, and the image sensor,       image.
the method comprising:




                                                                                                    [1]
capturing, using the image          The OnePlus Smartphone capturing a first image using the image sensor.
sensor, a first image;
                                    For example, the image sensor of the camera on the Smartphone takes multiple images when
                                    creating a Panoramic image in Panorama mode. In the image below, the red arrow indicates the
                                    first image as shown in the viewfinder of the Smartphone.




                                                                                                                                1
                           Case 6:20-cv-00988-ADA Document 8-28 Filed 11/02/20 Page 3 of 12




                                                                                        [4]

compositing an overlap strip          The OnePlus Smartphone composites an overlap strip from the first image onto a current field of
from the first image onto a           view displayed via a viewfinder, such that while the image sensor is rotated, the overlap strip
current field of view displayed via   displayed via the viewfinder does not change while the current field of view displayed via the
a viewfinder, such that while the     viewfinder does change.
image sensor is rotated, the
overlap strip displayed via the       For example, as the Smartphone is rotated from left to right, the overlap strip (shown between
viewfinder does not change while      the red dotted lines in the two images below) is composited onto the viewfinder and does not


                                                                                                                                       2
                         Case 6:20-cv-00988-ADA Document 8-28 Filed 11/02/20 Page 4 of 12




the current field of view           change, whereas the current field of view (shown by the red arrow) does change.
displayed via the viewfinder does
change;




capturing, using the image          The OnePlus Smartphone captures a second image using the image sensor.
sensor, a second image;
                                    For example, the image sensor of the camera on the Smartphone takes multiple images when
                                    creating a Panoramic image in Panorama mode. In the image below, the red arrow indicates the


                                                                                                                               3
                           Case 6:20-cv-00988-ADA Document 8-28 Filed 11/02/20 Page 5 of 12




                                     second image as shown in the viewfinder of the Smartphone.




                                                                                    [4]


identifying a first portion of the   The OnePlus Smartphone identifies a first portion of the first image and a second portion of the
first image and a second portion     second image.
of the second image;



                                                                                                                                        4
                            Case 6:20-cv-00988-ADA Document 8-28 Filed 11/02/20 Page 6 of 12




                                      For example, in the first image below the first portion of the first image is indicated by the red
                                      arrow on the left, and the second portion of the second image is indicated by the red arrow on
                                      the right.




                                                                                            [4]

for each of a plurality of offsets,   For each of multiple offsets, the OnePlus Smartphone tabulates a measure of error in using the
tabulating a measure of error in      offset to align the first image with the second image.
using the offset to align the first
image with the second image;          For example, the Smartphone needs to be moved slowly and in a straight line that follows the
and                                   white dotted line displayed on the smartphone so that the offsets can be calculated to align the
                                      first and second images as part of the stitching process. The first image shows the alignment of


                                                                                                                                           5
Case 6:20-cv-00988-ADA Document 8-28 Filed 11/02/20 Page 7 of 12




       the first and second images in the area between the two red dotted lines. The red arrow
       indicates the white dotted line that the user needs to follow to minimize errors in the alignment
       process. The second image shows a poor panorama that results from not moving the
       smartphone in a straight line as instructed. The red arrow indicates an area of especially poor
       alignment.




                                                            [4]




                                                                                                       6
                           Case 6:20-cv-00988-ADA Document 8-28 Filed 11/02/20 Page 8 of 12




                                                                                                [4]


creating a third image, based at     The OnePlus Smartphone creates a third image, based at least in part on one or more of the
least in part on one or more of      tabulated measures of error, that includes the first portion of the first image and the second
the tabulated measures of error,     portion of the second image.
that includes the first portion of
the first image and the second       For example, in the image below the upper part of the display shows a preview of the panorama
portion of the second image.         (third image) that includes the first portion of the first and second images as stitched together



                                                                                                                                      7
Case 6:20-cv-00988-ADA Document 8-28 Filed 11/02/20 Page 9 of 12




       using the measures of error. This panorama image can be saved as a single photo in the Photo
       Gallery of the Smartphone. The second image below shows an example of a panorama image
       created by a OnePlus 6 smartphone.




                                                    [4]




                                                                                                      8
                       Case 6:20-cv-00988-ADA Document 8-28 Filed 11/02/20 Page 10 of 12




                                                                                                             [3]

References:

[1] OnePlus 7 Pro User Manual: https://www.oneplus.com/ca_en/support/manuals?from=foot

[2] OnePlus 7/7T Pro Complete Camera Guide and Review (Video): https://www.youtube.com/watch?v=4ZRwnIyGoIQ

[3] OnePlus 6 review: https://www.gsmarena.com/oneplus_6-review-1776p5.php



                                                                                                                   9
                       Case 6:20-cv-00988-ADA Document 8-28 Filed 11/02/20 Page 11 of 12




[4] How to take panorama mode pictures in OnePlus 7T (Video): https://www.youtube.com/watch?v=F0r1DmzsHII

[5] OnePlus 7T Pro:
http://phonedb.net/index.php?m=device&id=15914&c=oneplus_7t_pro_5g_mclaren_edition_global_dual_sim_td-
lte_256gb_hd1925__bbk_1920&d=detailed_specs

[6] OnePlus 7 Pro: http://phonedb.net/index.php?m=device&id=15191&c=oneplus_7_pro_premium_edition_global_dual_sim_td-
lte_128gb_gm1913__bbk_guacamole&d=detailed_specs

[7] OnePlus 7T: http://phonedb.net/index.php?m=device&id=15728&c=oneplus_7t_dual_sim_td-
lte_na_128gb_hd1905__bbk_guacamoleg&d=detailed_specs

[8] OnePlus 7: http://phonedb.net/index.php?m=device&id=15181&c=oneplus_7_premium_edition_global_dual_sim_td-
lte_256gb_gm1903__bbk_guacamoleb&d=detailed_specs

[9] OnePlus 6T: http://phonedb.net/index.php?m=device&id=14282&c=oneplus_6t_premium_edition_dual_sim_global_td-
lte_a6013_128gb__bbk_fajita&d=detailed_specs

[10] OnePlus 6: http://phonedb.net/index.php?m=device&id=13390&c=oneplus_6_dual_sim_global_td-
lte_a6003_128gb__bbk_enchilada&d=detailed_specs

[11] OnePlus 5T: http://phonedb.net/index.php?m=device&id=12551&c=oneplus_5t_dual_sim_global_td-
lte_a5010_64gb__bbk_dumpling&d=detailed_specs

[12] OnePlus 5: http://phonedb.net/index.php?m=device&id=11679&c=oneplus_5_dual_sim_global_td-
lte_a5000_128gb__bbk_cheeseburger&d=detailed_specs

[13] OnePlus 3T: http://phonedb.net/index.php?m=device&id=10956&c=oneplus_3t_dual_sim_lte-
a_na_64gb__bbk_rain&d=detailed_specs




                                                                                                                        10
                       Case 6:20-cv-00988-ADA Document 8-28 Filed 11/02/20 Page 12 of 12




[14] OnePlus 3: http://phonedb.net/index.php?m=device&id=10207&c=oneplus_3_dual_sim_lte-
a_na_a3000_64gb__bbk_rain&d=detailed_specs

[15] OnePlus X: http://phonedb.net/index.php?m=device&id=9256&c=oneplus_x_dual_sim_lte_na__bbk_onyx&d=detailed_specs

[16] OnePlus 2: http://phonedb.net/index.php?m=device&id=8573&c=oneplus_2_dual_sim_lte-
a_na_a2005_64gb&d=detailed_specs




                                                                                                                       11
